DETAILED ACTION
This action is in response to applicant’s amendment filed on 28 February 2022 .  Claims 27-46 are now pending in the present application, claims 36-46 are non-elected (or withdrawn), and claims 1-26 are canceled.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of claims 27-35 in the reply filed on 28 February 2022 is acknowledged.
Claims 36-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 February 2022.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holakouei et al. (hereinafter Holakouei) (WO 2017182927 A1).
Regarding claim 27, Holakouei discloses an apparatus comprising a processor and a memory, the apparatus connected to a network, the apparatus further including computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to:
receive a flow control notification message from an intermediary node, the intermediary node connected between the apparatus and a receiver node in the network, such that data sent from the apparatus to the receiver node travels through the intermediary node { (see pp. 10-11, [0050-0051]; Fig. 2), where the system provides communication through the secondary node }; and
based on the flow control notification message; send a flow control message to the transmitter node { (see pg. 11, [0051]; Fig. 2), where the system provides indication },
wherein the flow control message includes an indication for the transmitter node to stop transmitting data, start transmitting data, increase its data transmission rate, decrease its data transmission rate, and/or transmit data at a new rate { (see pg. 12, [0055]; Fig. 5), where the provides transmissions on multiple frequencies }.
Regarding claim 28, Holakouei discloses the apparatus of claim 27, the apparatus further including computer- executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, further cause the apparatus to: receive the flow control notification message in response to an available capacity in the 
Regarding claim 29, Holakouei discloses the apparatus of claim 27, the apparatus further including computer- executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, further cause the apparatus to: receive the flow control notification message in response to an amount of data in a buffer of the intermediary node or receiver node being above an upper edge threshold { (see pg. 12, [0055]; Fig. 5) }.
Regarding claim 30, Holakouei discloses the apparatus of claim 27, wherein the flow control notification message indicates an available capacity in a buffer of the intermediary node or receiver node, an amount of data in the buffer of the intermediary node or receiver node, an indication that the amount of data in the buffer of the intermediary node or receiver node is below a lower edge threshold, an indication that the amount of data in the buffer of the intermediary node or receiver node is above an upper edge threshold, an identity of a bearer, and identity of a quality of service flow, an identity of the intermediary node for which flow control should be applied, an identity of a route for which flow control should be applied, or an indication of a packet missing from the intermediary node or receiver node { (see pg. 12, [0055-0056]; pp. 6-7, [0031 ‘Table 1’]; Fig. 5) }.
Regarding claim 31, Holakouei discloses the apparatus of claim 27, the apparatus further including computer- executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, further cause the apparatus to: receive the flow control notification message periodically { (see pp. 10-11, [0050-0051]; pg. 9, [0043]; Figs. 2 & 4) }.
Regarding claim 32, Holakouei discloses the apparatus of claim 27, the apparatus further including computer- executable instructions stored in the memory of the apparatus 
Regarding claim 33, Holakouei discloses the apparatus of claim 27, the apparatus further including computer- executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, further cause the apparatus to: receive the flow control notification message in response to an amount of data in a buffer of the intermediary node or receiver node being below a lower edge threshold { (see pp. 11-12, [0053-0054]; pp. 10-11, [0050-0051]; pg. 9, [0043]; Figs. 2 & 4) }.
Regarding claim 34, Holakouei discloses the apparatus of claim 27, the apparatus further including computer- executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, further cause the apparatus to: receive the flow control notification message in response to a change of route or a selection of new route between the intermediary node and the receiver node { (see pp. 11-12, [0053-0054]; pp. 10-11, [0050-0051]; pg. 9, [0043]; Figs. 2 & 4) }.
Regarding claim 35, Holakouei discloses the apparatus of claim 27, the apparatus further including computer- executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, further cause the apparatus to: receive a packet data convergence protocol (PDCP) protocol data unit (PDU) from an intermediary node, the PDCP PDU sent from an Integrated Access and Backhaul (IAB) node; based on a trigger or a status request, generate a PDCP status report; and send the PDCP status report to the Integrated Access and Backhaul (IAB) node, wherein the PDCP status report indicates an acknowledgement of the PDCP PDU received by the apparatus { (see pp. 11-12, [0053-0054]; pp. 10-11, [0050-0051]; pg. 9, [0043]; Figs. 2 & 4) }.














Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
11 March 2022